ORDER
The court, with Judge Sarah D. Grant, Presiding, and Judges Thomas C. Kleinschmidt and Susan A. Ehrlich participating; has considered the appellant’s motion to vacate the opinion, the response thereto, the motion for stay, response and replies.
The court has found good cause and therefore,
IT IS ORDERED vacating the opinion filed June 7, 1990.
FURTHER ORDERED remanding the case to the Presiding Criminal Judge of Maricopa County with directions that the appellant be allowed to file a new notice of appeal in- the matter pursuant to Rule 32, Arizona Rules of Criminal Procedure, in order to take a delayed appeal.
IT IS FURTHER ORDERED dismissing the motion for reconsideration and motion for stay as moot.